Citation Nr: 0939064	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for anxiety, also claimed 
as a depressive disorder, as being secondary to the Veteran's 
service-connected condition of status post mandibular 
fracture with a history of traumatic arthritis, cervical 
spine disability, and chronic muscle contraction/tension type 
headache syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 
1981.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
currently diagnosed mood disorder was not caused by his 
service-connected mandibular fracture or otherwise related to 
his period of active military service.


CONCLUSION OF LAW

The Veteran's mood disorder is not proximately due to or the 
result of the Veteran's service-connected mandibular 
fracture, or otherwise related to his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  The June 2008 VCAA notice 
letter also addressed the elements of degree of disability 
and effective date.  Although the June 2008 notice letter did 
not inform the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder on a secondary basis, he was notified in the August 
2006 rating decision that service connection may be granted 
for a disease or injury that resulted from a service-
connected disability or was aggravated thereby.  The 
Veteran's claim was then readjudicated in April 2007.    

The Board further notes that the Veteran was provided with a 
copy of the August 2006 rating decision, the April 2007 
statement of the case (SOC), and the November 2007 and March 
2009 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in July 
2006 and March 2009, obtained the Veteran's private and VA 
treatment records, and associated the Veteran's service 
treatment records (STRs) and Social Security Administration 
records with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  


Legal Criteria

The Veteran claims that his service-connected mandibular 
fracture caused his currently diagnosed depressive disorder.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, 
the provisions of 38 C.F.R. § 3.310 were amended.  See 71 
Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
the comments to the regulation made clear that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is the version that 
favors the claimant.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Analysis

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from depression, a 
depressive disorder, or a mood disorder.  The Veteran claims 
that he was first advised in relation to his depression 
within a year or two after leaving active military service 
and that his problems began immediately after he left the 
Navy in 1981.  The evidence shows that he has sought 
treatment from VA hospitals for this disorder for several 
years and received a diagnosis of depression and anxiety 
going back to at least June 2002.  

Although the fact that the Veteran has a currently diagnosed 
disorder is clear, the evidence of record is unclear as to 
whether his depressive disorder is related to his service-
connected mandibular fracture.  Briefly, the Veteran broke 
his jaw when he was attacked by a fellow serviceman aboard 
his ship during active duty in 1981.  The Veteran testified 
at his hearing that he has suffered complications from the 
residuals of this injury since service.  The Veteran received 
medical treatment from VA medical centers, where from 
February 2004 through April 2004, he was diagnosed with a 
depressive disorder and his doctor noted his chronic pain, 
including in the temporomandibular joint (TMJ) and face.  A 
year later, treatment notes dated May and June 2005 described 
the Veteran as having a psychiatric history of depression and 
anxiety in the setting of chronic pain, traumatic brain 
injury (TBI), and HIV.  In August 2005, a VA staff 
psychiatrist noted that the Veteran was treated for 
depression associated with multiple physical problems and 
described the Veteran's surgeries on his face, jaw, and 
teeth.  

At the end of March 2006, the Veteran began seeing a 
different VA psychiatrist.  From April 2006 through July 
2006, his psychiatrist noted that the Veteran's mood disorder 
was due to his general medical condition, noting HIV versus 
TBI.  Then, in September 2006, the psychiatrist changed the 
Veteran's diagnosis to a mood disorder due to his general 
medical condition, noting a mandibular injury versus TBI and 
HIV.  In August 2007, the psychiatrist ruled out 
posttraumatic stress disorder and a history of cannabis abuse 
as causes of the Veteran's depression.  Then, in November 
2007, the Veteran's psychiatrist reported his diagnosis as a 
mood disorder due to his general medical condition, PTSD 
(non-combat), and THC abuse.  The Board observes that the 
Veteran's treating psychiatrist has equivocally related the 
Veteran's mood disorder to his general medical condition, and 
has only presupposed that it may be related to his service-
connected mandibular injury since September 2006.  

While his claim was pending, the Veteran also underwent two 
compensation and pension examinations.  The first one 
occurred in July 2006, during which the Veteran told the 
examiner that he was depressed on most days with a lot of 
anxiety in the form of generalized worry.  The examiner 
concluded that the "[o]verall bulk of evidence in this case 
does not support depression secondary to service connected 
illnesses."  As a basis, the examiner cited his finding that 
the Veteran developed depression in the previous 10 years, 
which was almost 20 years after his initial injury and in 
concert with his HIV and heart disease.  The examiner then 
explained that depression is highly associated with HIV and 
heart disease.  

The Veteran presented for his second compensation and pension 
examination in March 2009.  This time, the examiner diagnosed 
the Veteran with depressive disorder and noted that his 
symptoms included restless sleep, poor attention and 
concentration, decreased libido, and low energy.  However, he 
also described other contributing factors, such as family and 
financial problems, before opining that the Veteran's 
depressive disorder was not due to his service-connected 
mandibular injury.  Moreover, he opined that the Veteran's 
depressive symptoms are secondary to chronic marijuana abuse, 
HIV, heart disease, his wife's health problems, financial 
concerns, and other environmental conditions not related to 
military service.

Therefore, the record contains two medical opinions from 
compensation and pension examiners.  The record also contains 
copious treatment records that include the Veteran's treating 
psychiatrist's opinion.  Overall, the Board affords more 
probative value to the compensation and pension examiners' 
opinions than the Veteran's treatment records because of 
their unequivocal nature and thorough explanations as to the 
cause of the Veteran's depressive disorder.  Therefore, the 
Board finds that the preponderance of the evidence weighs 
against the Veteran's claim that his service-connected 
mandibular injury caused his depressive disorder.      

Furthermore, the Veteran is not otherwise entitled to service 
connection for his depressive disorder on a direct basis.  
Although the Veteran contends that he was first advised 
regarding his disorder within a year or two of his military 
service and that his problems started immediately after his 
service, the evidence of record does not show that his 
current depressive disorder is related to active military 
service.  Indeed, the earliest finding of a depressive 
disorder is noted in June 2002, approximately 20 years after 
the Veteran's military service.

Based on the foregoing, the preponderance of the evidence 
weighs against the award of service connection for the 
Veteran's depressive disorder.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

ORDER

Entitlement to service connection for anxiety, also claimed 
as a depressive disorder, as being secondary to the Veteran's 
service-connected condition of status post mandibular 
fracture with a history of traumatic arthritis, cervical 
spine disability, and chronic muscle contraction/tension type 
headache syndrome is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


